Citation Nr: 0410933	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for Osgood-Schlatter's 
disease of the left knee, currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to June 
1967.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

By a decision dated September 1999, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which, upon a 
joint motion by the veteran-appellant and the Secretary of 
Veterans Affairs, vacated the Board's decision and remanded the 
case to the Board for further development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.

REMAND

Review of the veteran's file indicates that provisions of the VCAA 
were included in a letter sent to the veteran in April 2001 
concerning the veteran's claim for entitlement to service 
connection for an ankle condition secondary to his left knee 
condition.  However, the veteran was not informed of the 
provisions of the VCAA concerning his increased evaluation for his 
Osgood-Schlatter's disease of the left knee prior to the final 
adjudication of the veteran's claim.  Therefore, in order to 
accord the veteran every consideration with respect to the present 
appeal, and to ensure that the veteran is provided with due 
process of the law, the case is remanded to the RO for the 
following development:

1.  The RO must ensure that all provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 State. 2096 
(2000) are properly applied in the development of the veteran's 
claim.

2.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the claim, taking into account the 
entire record.

If the claim is not resolved to the satisfaction of the veteran, 
the veteran should be furnished with a Supplemental Statement of 
the Case and afforded an opportunity to respond before the record 
is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



